FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                   April 6, 2016

  District Clerk Bexar County                               4th Court Of Appeals Clerk
  Donna Kay McKinney                                        CADENA-REEVES JUSTICE CENTER
  101 West Nueva Suite 217                                  300 DOLOROSA, THIRD FLOOR
  San Antonio, TX 78205                                     San Antonio, TX 78205-3037
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  District Attorney Bexar County                            David L. McLane
  300 Dolorosa St No 5072                                   1924 N. Main Street
  San Antonio, TX 78205                                     San Antonio, TX 78212
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  Jay Brandon                                               Presiding Judge 226th District Court
  Assistant District Attorney                               300 Dolorosa St, #2081
  101 W. Nueva                                              San Antonio, TX 78205-3028
  3rd Floor
  San Antonio, TX 78205
  * DELIVERED VIA E-MAIL *

  Re: WOOD, CARLTON
  CCA No. PD-0061-15                                                                  COA No. 04-14-00224-CR
  Trial Court Case No. 2013CR3690

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX